DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0096865 A1 to McKee et al. (McKee).
In reference to claim 1, McKee discloses an exhaust finisher assembly for a vehicle, comprising: an exhaust finisher (120, Fig. 2; or 122, Figs. 4, 5) configured to be connected to a rear bumper fascia (110) of the vehicle (interpreted as a recitation of intended use that only requires a structure that is capable of being connected; however, see par. 0022); and a deflector (120, 124, Fig. 5 and/or 134, Fig. 2) connected to the exhaust finisher, the deflector including a first portion (124, and/or lens of 134) connected to the exhaust finisher and a second portion (120, and/or body of 134) extending outwardly from the first portion.
In reference to claim 2, McKee discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein the exhaust finisher includes an opening (124, 126; Fig. 2), the first portion of the deflector covering an entirety of the opening (see Figs. 4, 5).
In reference to claim 3, McKee discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein the exhaust finisher includes a first opening (124) disposed adjacent a second opening (126), the first and second openings being separated by a vertically extending rib (at symbol 122, Fig. 3) of the exhaust finisher, the first portion of the deflector covering an entirety of the first and second openings (see Fig. 3).
In reference to claim 4, McKee discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein the second portion includes a curved portion (see Figs. 2, 5).
In reference to claim 5, McKee discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein the second portion (top of 134, Fig. 2; 120, Fig. 5) is substantially planar.
In reference to claim 7, McKee discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein the first portion  is connected to the exhaust finisher by a plurality of snap clips (see Fig. 5; 124 and at 122 are depicted as connected at the periphery of 124 by clips).
In reference to claim 8, McKee discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein an angle between the first and second portions (124, 120, Fig. 5) is less than 90 degrees.
In reference to claim 9, McKee discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein a first width of the deflector is less than a second width of the exhaust finisher (see Figs. 2-4).
In reference to claim 10, McKee discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein a lowermost portion of the deflector is above a lowermost portion of the exhaust finisher (see Figs. 2-5).
Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,328,649 B2 to Kieslich (Kieslich).
In reference to claim 1, Kieslich discloses an exhaust finisher assembly for a vehicle, comprising: an exhaust finisher (4, Figs. 1-5) configured to be connected to a rear bumper fascia (5) of the vehicle (interpreted as a recitation of intended use that only requires a structure that is capable of being connected; however, see col. 3, lines 20-21); and a deflector (3) connected to the exhaust finisher, the deflector including a first portion (at symbol 32, Fig. 1) connected to the exhaust finisher and a second portion (at symbol 71) extending outwardly from the first portion.
In reference to claim 6, Kieslich discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein the first portion is connected to the exhaust finisher with an adhesive (col. 4, lines 55-56).
In reference to claim 7, Kieslich discloses the exhaust finisher assembly for a vehicle according to claim 1, wherein the first portion is connected to the exhaust finisher by a plurality of snap clips (36, 43; Figs. 2-4).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2018-119429 A, GB 2345515 A and US 3,318,533 A each appear to also anticipate at least claim 1 and may be relied upon in a subsequent office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
29 July 2022